Citation Nr: 1019220	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  05-24 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to 
January 1959.  He died on February [redacted], 2003.  The appellant 
is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.  


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran 
died in February 2003.  The Veteran's death certificate 
reflects that the cause of the Veteran's death was lung 
cancer.  

2. The Veteran was not service connected for any disability 
at the time of his death.

3.  Lung cancer is not of service origin and was first 
manifested many years after service; the medical evidence of 
record indicates that the Veteran's lung cancer was likely 
due to a long history of post service occupational exposure 
to asbestos.

4.  A disease or disability of service origin was not 
involved in the Veteran's death, to include exposure to 
asbestos in service.






CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by active 
duty and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

2.  A disease or disability of service origin did not cause 
or contribute substantially or materially to the Veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

In correspondence dated July 2004, December 2009, and January 
2010, the RO notified the appellant of: information and 
evidence necessary to substantiate the claim for service 
connection for the cause of the Veteran's death; information 
and evidence that VA would seek to provide; and information 
and evidence that the appellant was expected to provide.  The 
appellant was instructed to submit any evidence in her 
possession that pertained to this claim.  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2009).  Service and VA, as well as private 
medical records, have been associated with the claims file.  
All identified and available treatment records have been 
secured.  Several medical opinions were obtained in 
conjunction with this claim.  The duties to notify and assist 
have therefore been met.

The official death certificate shows that the Veteran died on 
February [redacted], 2003.  The Veteran's death certificate lists the 
immediate and sole cause of death as lung cancer.

During the Veteran's lifetime, he was not service connected 
for any disability, but he was in receipt of a non service 
connected pension for several debilitating conditions, 
including chronic obstructive pulmonary disease (COPD) due to 
asbestos exposure.

The appellant's main contention is that the Veteran was first 
exposed to asbestos while serving in the Navy, and that this 
exposure led to the lung cancer that caused his death.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2009); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

As to claims involving service connection for an asbestos 
related disease, there are no special statutory or regulatory 
provisions.  While there is guidance for adjudicators as to 
asbestos-exposure claims, the law remains clear that there 
must be a diagnosis of the claimed disability.  See Veteran's 
Benefits Administration Manual M21-1, Part VI, 7.21.  The 
manual notes that asbestos particles have a tendency to break 
easily into tiny dust particles that can float in the air, 
stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors. The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi. Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
Veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), affd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.  In reviewing claims 
for service connection, it must be determined whether or not 
military records demonstrate asbestos exposure in service; it 
should be determined whether or not there was asbestos 
exposure pre- service and post- service; and it should be 
determined if there is a relationship between asbestos 
exposure and the claimed disease.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record is against a 
finding that the Veteran's cause of death, lung cancer, is 
related to service.  The Board does not dispute that the 
Veteran's cause of death was lung cancer.  Nor does the Board 
dispute that the likeliest cause of the Veteran's lung 
cancer, which the evidence shows was first diagnosed in June 
2002, was asbestos exposure.  The Veteran's wife has 
indicated that the Veteran was a nonsmoker.  Further, the 
results of an autopsy performed only on the lungs of the 
Veteran, as noted in August 2003 autopsy reports and 
conclusions, clearly indicate that the Veteran's lung cancer 
was most likely due to asbestos exposure.

However, the medical evidence of record, specifically the 
August 2003 autopsy reports, indicate that the Veteran's lung 
cancer was likely due to long term prior asbestos exposure, 
and those reports specifically cite the Veteran's post 
service occupational history as the source of that exposure.  
Subsequent to service, the Veteran worked as an assembly line 
painter from 1959 to 1963, and as an industrial ironworker 
from 1963 to 1990.  As an industrial ironworker for 27 years, 
it was noted that he worked at several industrial sites where 
he was likely exposed to asbestos, including USX, Alabama 
Byproducts, and several steam plants.  Further, the Veteran's 
occupational specialties in service, as Apprentice Airman, 
and Qualified Airman, are not the sort which would typically 
indicate exposure to asbestos in service.  Thus, the evidence 
shows that the veteran was likely exposed to asbestos 
subsequent to service, and that post service asbestos 
exposure caused the lung cancer which resulted in his death.

The appellant, the Veteran's widow, has argued that the 
Veteran was first likely exposed to asbestos in service, and 
that he would not have developed lung cancer but for this 
early exposure.  The Board does agree with the Veteran's 
widow that it is not completely impossible that the Veteran 
had some minimal exposure to asbestos while he was in 
service; at that time, asbestos was commonly used, and while 
the Veteran's occupational specialty would not have involved 
direct contact with asbestos, it is certainly possible that 
he may have come into minimal contact with asbestos that was 
used generally in buildings at that time, as would anyone 
alive at that time, working inside in any buildings in any 
capacity; however, when considering that minimal exposure, 
compared to a 27+ year history of working as an industrial 
ironworker with direct exposure to asbestos, the Board finds 
it a reasonable conclusion, as did the examiner in the August 
2003 autopsy report, that this long occupational history of 
direct exposure to asbestos was the most likely source of the 
Veteran's asbestos exposure and subsequent diagnosis of lung 
cancer.  As a medical professional, the Board finds the 
examiner's statement in August 2003, that the veteran's 
occupational exposure was the source of his asbestos 
exposure, to have more probative weight than the appellant's 
lay person assertions that she feels the veteran was exposed 
to asbestos in service and that she feels that exposure 
caused his lung cancer, not his subsequent 27+ year 
occupational exposure to asbestos.  Espiritu.

Thus, while the Veteran regrettably died due to lung cancer, 
and that lung cancer was likely due to asbestos exposure, the 
evidence of record shows that it was much more likely that 
the Veteran developed lung cancer due to his long post 
service history of occupational asbestos exposure rather than 
any possible minimal incidental exposure to asbestos the 
Veteran may have had during his brief period of service.  As 
such, the Board finds that the preponderance of the evidence 
of record is against a finding that the Veteran's lung 
cancer, the cause of his death, is related to service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


